Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
Status of Claims
Claims 1-6 are withdrawn based on the restriction requirement. Claims 12-25 are under examination in this office action.

Necessitated by amendment Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santi et al. (Applicant IDS) in view of Yeung et al. (Molecular Human Reproduction, 7(9)819-828 (2001) in view of Wrighton et al. (British J. Of Pharmacology(2015) 172: 4355-4363) in view of Curry (cryopreservation and Freeze-Drying Protocols Pp 303-311 (2007) and Morris et al. (US 2004/0031071).
Yeung teaches contacting the sperm with an inhibitor of SLO3 potassium channel (i.e., quinine (see sec. Effect of Quinine on sperm volume) as evidence by Wrighton et al. see title Quinine is a SLO3 potassium channel inhibitor) and the sperm was artificially inseminated (see pg. 819, rt. col.) accordingly the contacting step is carried out and artificially insemination is carried out as well. Additionally, Yeung teaches that the effects of quinine on sperm volume and kinematics  where reduced (see abstract). With regards to instant claims 16-18, 20-23 the limitations are met because once the method is performed  the functions  because it is prima facie obviousness that once the sperm is contacted with the SLO3 inhibitor and artificial insemination is carried out the functions recited  by claims 16-18, 20-23  will inevitably be carried out. 
However, insemination carried out by a straw. Nonetheless teaches intrauterine insemination success was indicated (see Introduction). 
 Curry teaches insemination carried out by cryopreservation and plastic straws (see abstract, as required by instant claim 15).
Wrighton teaches SLO3 is a major component of mammalian sperm potassium conductance channels and inhibition of these channels alters the sperm mortality (see Background and Purpose). It is known in the art that Ba2+ and quinine inhibit the potassium channel and affect mortality.  Additionally, Wrighton teaches drugs that inhibit SLO3 are Barium, clofilium and mibefradil (as required by instant claims 19 and 24).
Morris et al. teach a method of producing mammal through artificial insemination is for animals such as swine (see 0014) wherein the sperm  is from the epididymis of the testis (see 0013) artificially inseminated into uterotubal junction (i.e., connection between the endometrial cavity of the uterus and the fallopian tube (uterine tube) from the catheter (see claim 1).
 It would have been obvious to one of ordinary skill in the art to substitute the quinine taught by Yeung for either barium or clofilium as one of the SLO3 potassium channel inhibitor with a reasonable expectation of success because the art recognizes that barium mibefradil and clofilium are SLO3 inhibitors (see pg. 4357 rt col. Last para). One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a). Additionally, the claimed invention would have been obvious to try in view of the fact that the courts have held that “an invention is obvious to try” where the prior art gives either no indication of which parameters are critical or no direction as to which of many possible choices is likely to be successful, Merck & Co V. Biocraft Laboratories Inc., 10 USPQ2D 1813(Fed. Cir. 1919); In re O' Farrel, 7USPQ2D 1673, 1681 (Fed. Cir. 1988).   
Applicant argues that Yeung does not specifically address the importance of Slo3 channel in sperm function, but rather addresses the question of K+ channel inhibitors on sperm morphology and motility and that Yeung discloses that human spermatozoa were shown to change size and shape in response to the ion-channel 
blocker quinine (see abstract). It also indicates that disruption of K+ -channel(s) function was responsible for both the volume increase and the kinematic alterations imposed on human spermatozoa by quinine (see page 826 left column).
In response, contrary to Applicant’s argument the method is taught and claim 1 is generic to any SLO3 potassium channel inhibitor, therefore the functions will occur inherently when the inhibitor is contacted. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (see MPEP 2144).
Applicant argues that none of the secondary Wrighton, Curry and Morris references cited and relied upon by the examiner in this rejection satisfies the deficiency in Yeung of teaching away from the presently claimed invention. 
 In response this is found unpersuasive as stated supra, the references do not have to teach reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.

No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        11/29/22